Exhibit Exhibit “A-1” Promissory Note Date: April 3, 2008 Maker: Calypso Wireless, Inc., a Delaware corporation Maker's Mailing Address: 2500 NW 79th Avenue, Suite 220 Miami, Florida 33122 Payees: Drago Daic and Jimmy Williamson, P.C. Place for Payment: c/o Jimmy Williamson 4310 Yoakum Boulevard Houston, Texas 77006-5818 Principal Amount: $900,000.00 (NINE HUNDRED THOUSAND AND NO/100 DOLLARS) Settlement Agreement: This Note is issued pursuant to the terms of that certain Settlement Agreement between Maker and Drago Daic dated April 3, 2008 (the “Settlement Agreement”). Annual Interest Rate: Interest will accrue on the unpaid principal balance of this Note at the rate per annum equal to (i) the lesser of the Prime Interest Rate plus 1% (as defined below), adjusted on the first day of each calendar month based on the Prime Interest Rate then in effect, or (ii) the maximum rate of interest allowed under applicable law; provided, however, if at anytime the Prime Interest Rate drops below 7.5% per annum, the Prime Interest
